Exhibit 21 SUBSIDIARIES OF TRANSOCEAN PARTNERS LLC (as of December 31, 2014) Subsidiary Name Jurisdiction Transocean RIGP DCL LLC Delaware Transocean RIGP DD3 LLC Delaware Transocean RIGP DIN LLC Delaware Transocean RIGP DCL Opco Limited Cayman Islands Transocean RIGP DD3 Opco Limited Cayman Islands Transocean RIGP DIN Opco Limited Cayman Islands Triton RIGP DCL Holdco Limited England & Wales Triton RIGP DD3 Holdco Limited England & Wales Triton RIGP DIN Holdco Limited England & Wales Triton RIGP DCL Holding Limited Cayman Islands Triton RIGP DD3 Holding Limited Cayman Islands Triton RIGP DIN Holding Limited Cayman Islands
